Name: Commission Regulation (EEC) No 269/78 of 9 February 1978 including wheat groats and wheat meal in the list of processed products covered by the system of advance payment of refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 78 Official Journal of the European Communities No L 40/7 COMMISSION REGULATION (EEC) No 269/78 of 9 February 1978 including wheat groats and wheat meal in the list of processed products covered by the system of advance payment of refunds Whereas furthermore there are great difficulties in disposing of Community groats and meal on the world market ; whereas manufacturers of Community cereal groats and meal should be put on an equal footing with manufacturers using the inward processing arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 441 /69 , a heading as follows is inserted after that relating to CCT heading No 1 1.01 : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 2560 /77 (2 ), Having regard to Council Regulation (EEC) No 441 /69 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system , exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty (3 ), as last amended by Regulation (EEC) No 337/76 (4 ), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the list set out in Annex I to Regulation (EEC) No 441 /69 concerns processed products or goods derived from the processing or manufacture of the basic products covered by the system of advance payment of refunds set up by that Regulation ; whereas the second subparagraph of Article 2 (3) thereof empowers the Commission to review and amend as necessary this list in line with the criteria fixed in paragraph 2 of the said Article ; Whereas Community macaroni , spaghetti and similar products, the production of which constitutes . a later stage in the processing chain than the processing of wheat into groats and meal , benefit from the system of advanced payment of refunds set up by Regulation (EEC) No 441 /69 ; whereas Community manufac ­ turers of meal do not enjoy the same advantages as Community manufacturers of macaroni , spaghetti and similar products although the same basic product is involved but at different stages of processing ; whereas manufacturers of meal are thus at a disadvantage ; CCT heading No Description 1 1 .02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : A. Cereal groats and cereal meal : I. Wheat Article 2 This Regulation shall enter force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 1 I. 1975 , p. 1 . ( 2 ) OJ No L .303 , 28 . II . 1977 , p. 1 . ( 3 ) OJ No L 59 , 10 . 3 . 1969 , p . 1 . (-&gt;) OJ No L 42 , 18 . 2 . 1976 , p . 12 .